Citation Nr: 1046740	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for a muscular strain 
of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for the residuals of a 
right ankle injury, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for muscular strain 
and myofascial pain of the right hip, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for chronic synovitis 
plus symptomatic patella chondromalacia of the right knee, 
currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  A hearing 
before the undersigned Veterans Law Judge at the RO was held in 
March 2009.  The four issues dealing with increased evaluations 
for the Veteran's service connected lumbar spine, right ankle, 
right hip, and right knee disabilities, as well as entitlement to 
TDIU, were the subject of a May 2009 Board remand, and those 
issues now return before the Board.  The issues of service 
connection for hearing loss and tinnitus were the subject of a 
March 2009 Board decision, but were vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in a 
February 2010 decision, based on a February 2010 Joint Motion for 
Remand (JMR).  As such, all these issues now return again before 
the Board.




The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As to the Veteran's claims of entitlement to hearing loss and 
tinnitus, they were previously denied by a May 2009 Board 
decision, based on a lack of evidence of these disabilities until 
many years after service, and based on the result of a September 
2003 VA examination.  However the Court, based on a February 2010 
JMR, remanded these claims for further development.  
Specifically, the Court found  the examiner's opinion from the 
September 2003 VA examination to be inadequate, as the examiner 
did not review the Veteran's service medical records and did not 
indicate that he reviewed the Veteran's claims file.  The Court 
therefore found that these issues had to be remanded for a 
further medical opinion as to whether the Veteran's hearing loss 
and tinnitus were related to service, and as such, the Board must 
remand these issues for the further development requested by the 
Court.

As to the Veteran's claim of entitlement to an increased 
evaluation for his service connected lumbar spine disability, the 
Board notes that the Veteran was provided with a further VA 
examination for this disability in March 2010, as requested in 
the May 2009 Board remand.  However, the findings pertaining to 
the Veteran's flexion of the spine are absent from this 
examination.  This information is critical to the adjudication of 
the Veteran's claim, and as such, the Board has no choice but to 
remand this issue for a further VA orthopedic examination which 
states clearly the Veteran's range of motion.  As the examiner 
found that the Veteran's hip pain was related to his lumbar 
disability, the Board finds that this examination may have an 
impact on the Veteran's evaluation for his service connected hip 
disability as well, and therefore this issue should also be 
remanded so that findings from the additional VA examination may 
be considered in adjudication of the Veteran's claims.

As to the Veteran's service connected right ankle disability, the 
Board notes that the Veteran's recent VA examination for this 
disability, in March 2010, found no specific deformity of the 
Veteran's ankle, but did note the Veteran had a developmental 
defect.  The Veteran, in a statement received in April 2010, 
pointed out that he does have a deformity above the ankle, and 
submitted photographic evidence of that deformity.  The examiner 
in April 2010 did not comment on what portion, if any, of the 
Veteran's current ankle disability is related to his nonservice 
connected developmental disability, and what portion is related 
to service.   As such, the Board finds that this issue should 
also be remanded in order that the Veteran have a further VA 
examination to determine whether the Veteran has any current 
ankle disability that is not of service origin.

In addition, as these claims are being remanded for further 
orthopedic examinations, the Board finds that these examinations 
could also provide relevant evidence as to the current state of 
the Veteran's right knee disability, and that claim should 
therefore also be remanded.

With respect to the Veteran's claim for a TDIU, the Board finds 
this issue to be inextricably intertwined with any questions as 
to his entitlement to increased ratings.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board cannot 
fairly proceed in adjudicating this issue until any outstanding 
matter with regard to the Veteran's claims for service connection 
has been resolved.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.	The Veteran should be scheduled for a VA 
examination in order to determine the 
etiology and severity of his hearing loss 
and tinnitus.  The claims folder and a 
copy of this Remand must be made available 
to the examiner for review before the 
examination.  Any testing deemed necessary 
should be performed.  After a thorough 
examination of the Veteran and review of 
his records, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that the Veteran 
currently has hearing loss or tinnitus 
related to service.  The examiner should 
specifically comment on the Veteran's 
service medical records, and the findings 
from a September 2003 VA examination 
report, in offering his opinion.

2.	The Veteran should also be scheduled for a 
VA examination in order to determine the 
current severity of his service connected 
lumbar spine, right ankle, right hip, and 
right knee disabilities.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  The 
examiner must specifically comment on the 
Veteran's level of functional impairment 
as per DeLuca, if any, due to his service 
connected disabilities.  The examiner 
should also comment on the examiner's 
findings from a March 2010 VA examination 
report, and as well should, if possible, 
make a determination as to what ankle 
disability the Veteran has that is related 
to service, and what portion, if any, is 
related to his nonservice connected 
developmental disability.

3.	Thereafter, the AMC should re-adjudicate 
the Veteran's claims of entitlement to 
increased ratings for his service-
connected lumbar spine, right ankle, right 
hip, and right knee disabilities, and 
service connection for hearing loss and 
tinnitus, as well as his claim for a TDIU.  
If any benefits sought are not granted, 
the Veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


